ORDER

PER CURIAM.
Eric A. Culler appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. He contends his Plea Counsel misled and coerced him into pleading guilty.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).